              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLENTOWN WOMEN'S
CENTER, INC.,                                             CIVIL ACTION

                   Plaintiff,

      v.                                                  No. 19-1571

ANTHONY J. SULPIZIO, et al.

                   Defendants.

                                  ~ ORDER
                                11,
      AND NOW, this        Jg    day of August 2019, upon consideration of

Plaintiffs Motion for Preliminary Injunction (ECF No. 3), Defendant Mark

Michael Bogunovich's Response thereto (ECF No. 42) and Plaintiffs Reply in

support of its Motion for Preliminary Injunction (ECF No. 62), it is hereby

ORDERED and DECREED Plaintiffs Motion for Preliminary Injunction (ECF

No. 3) is DENIED as to Defendant Mark Michael Bogunovich.


                                                   BY THE COURT:




                                         1
